DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 3-16 are objected to because of the reasons given below.
With respect to claims 1, 3, 4, 8, and 11-15, referring to the aqueous matte coating composition as “the coating composition” or “the matte coating composition” is inconsistent with the term “aqueous matte coating composition.”  In order to full antecedent basis that is consistent, it is suggested that “the coating composition” or “the matte coating composition” be replaced with --the aqueous matte coating composition--.
With respect to claims 5-10, they are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim.  See MPEP § 608.01(n).  A multiple dependent cannot properly be dependent on a multiple dependent claim.  Accordingly, claims 5-10 have not been further treated on the merits.
With respect to claim 16, using language “at least one of” and “two or more thereof” in the alternative expression is redundant.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant regards as the invention.  In claim 16, the term “the substrate” lacks antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 11, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kamel (US 2015/0197659) in view of Dikmans (EP 2 657 308) and Robertson (US 7,078,102).
With respect to claims 1, 4, and 15, Kamel discloses an aqueous coating composition for anti-glare (i.e., matte) coating comprising first polymeric particles having average diameter of 0.60-0.99 μm having Tg of 20°C or less, second polymeric particles having particle size of 2-20 μm and Tg of 20°C or less, and third polymeric (corresponds to claimed polymer binder) particles having diameter of 50-500 nm (0.050-0.5 μm)—wherein the relative amount of first to second particles is 0.25:1 to 2:1 and the ratio of the total of first and second particles to third particles is 0.15:1 to 10:1 which overlaps with claimed amounts (claim 1).  The polymeric particles are acrylic polymers (claim 3).

Dikmans discloses an aqueous curable coating composition comprising a wax emulsion (abstract) and teaches that the wax emulsion is added in an amount of 1.5-8 wt % and provides for scratch resistance to the coatings (paragraphs 0044-0045).  Dikmans also exemplifies the addition of a slip additive that is a high molecular silicone additive in an amount of 0.1 wt % in combination with the wax emulsion (paragraph 0072, Table). 
Dikmans does not disclose that the silicone slip additive is in an emulsion.
Robertson discloses an aqueous coating composition and teaches that slip aids include waxes and silicones and that they can be provided in the form of solutions, dispersions, or emulsions (abstract; col. 4, lines 7-29).
Given that Kamel is open to the use of additives such as waxes and further given that Dikmans and Robertson teach that slip additives includes mixtures of a wax dispersion and silicone emulsion to provide scratch resistance in coatings, it would have been obvious to one of ordinary skill in the art to utilize a mixture of a wax dispersion and silicone emulsion within claimed amounts in the aqueous coating composition of Kamel.  Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).
With respect to claims 11 and 13, Kamel discloses that the coating composition is applied to a substrate and dried or is allowed to dry (paragraph 0045).  
With respect to claim 16, Kamel discloses that the composition is applied to a plurality of substrates include wood and metal inter alia (paragraph 0045).

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kamel (US 2015/0197659) in view of Dikmans (EP 2 657 308) and Robertson (US 7,078,102) and further in view of Chiou (US 2007/218291).
The discussion with respect to Kamel, Dikmans, and Robertson in paragraph 4 above is incorporated here by reference.
With respect to claim 2, Kamel discloses that additives include rheology modifiers (paragraph 0041), however, it fails to disclose polyurethane dispersion.
Chiou discloses an acrylic aqueous composition for forming a matte coating (abstract) and teaches that suitable rheology modifiers include urethane polymers which are in dispersions (paragraph 0076).
Given that both Kamel and Chiou are drawn to acrylic aqueous matte coating compositions and further given that Kamel discloses rheology modifiers, it would have been obvious to one of ordinary skill in the art to utilize the urethane dispersions of Chiou in the composition taught by Kamel, Dikmans, and Robertson.  Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).
With respect to claim 14, Kamel discloses that additives include curing agents (paragraph 0041), however, it fails to disclose adding a polyisocyanate crosslinker.
Chiou discloses an acrylic aqueous composition for forming a matte coating (abstract) and teaches that curing agents include polyisocyanate used in an amount of 0.5-15 wt % based on the aqueous composition (paragraph 0078).
Given that both Kamel and Chiou are drawn to acrylic aqueous matte coating compositions and further given that Kamel discloses curing agent additives, it would have been obvious to one of ordinary skill in the art to utilize the polyisocyanate curing agent of Chiou in the composition taught by Kamel, prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kamel (US 2015/0197659) in view of Dikmans (EP 2 657 308) and Robertson (US 7,078,102).
Kamel discloses an aqueous coating composition for anti-glare (i.e., matte) coating comprising first polymeric particles having average diameter of 0.60-0.99 μm having Tg of 20°C or less, second polymeric particles having particle size of 2-20 μm and Tg of 20°C or less, and third polymeric (corresponds to claimed polymer binder) particles having diameter of 50-500 nm (0.050-0.5 μm)—wherein the relative amount of first to second particles is 0.25:1 to 2:1 and the ratio of the total of first and second particles to third particles is 0.15:1 to 10:1 which overlaps with claimed amounts (claim 1).  The polymeric particles are acrylic polymers (claim 3).  Kamel discloses that the coating composition is applied to a substrate and dried or is allowed to dry (paragraph 0045).  
Kamel discloses that additives include rheology modifiers (paragraph 0041), however, it fails to disclose polyurethane dispersion.
Chiou discloses an acrylic aqueous composition for forming a matte coating (abstract) and teaches that suitable rheology modifiers include urethane polymers which are in dispersions in an amount of up to 20 wt % (paragraph 0076).
Given that both Kamel and Chiou are drawn to acrylic aqueous matte coating compositions and further given that Kamel discloses rheology modifiers, it would have been obvious to one of ordinary skill in the art to utilize the urethane dispersions of Chiou in the composition taught by Kamel.  Case law prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Vickey Nerangis/
Primary Examiner, Art Unit 1768


vn